315 F.2d 48
Richard D. PETERSON, Appellant,v.UNITED STATES of America, Appellee.
No. 17305.
United States Court of Appeals District of Columbia Circuit.
Submitted January 30, 1963.
Decided February 14, 1963.

Appeal from the United States District Court for the District of Columbia; Henry A. Schweinhaut, Judge.
Appellant, filed a brief, pro se, and his case was treated as submitted thereon.
Mr. William C. Weitzel, Jr., Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., Frank Q. Nebeker and Frederick G. Smithson, Asst. U. S. Attys., were on the brief, submitted on the brief, for appellee.
Before FAHY, DANAHER and WRIGHT, Circuit Judges.
PER CURIAM.


1
The appeal is from the denial of a motion to vacate the sentence and judgment entered on a plea of guilty to violation of the Harrison Narcotic Act, 26 U.S.C. § 4704(a). Judge Schweinhaut accepted the plea after following a very careful procedure to be assured that the plea was entered intelligently, freely, and with comprehension of its nature and consequences. On careful consideration of appellant's appeal we find no reason to vacate the sentence and judgment.


2
Affirmed.